IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-245-CR


KELLY HUNKA,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 101,185, HONORABLE BOB JONES, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for drug possession.  Punishment was assessed
at confinement for 10 years and a $2000 fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  September 11, 1991
[Do Not Publish]






September 11, 1991




Mr. Larry J. Dowling
Dowling & Wilson, P.C.
2003 North Lamar
Austin, Texas  78705

Honorable Ronald Earle
District Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-90-245-CR--Kelly Hunka v. The State
of Texas  (t/c no. 101,185)

Counsel:

You are hereby notified that appellant's motion to dismiss appeal in the above cause was this day
submitted and granted.  The appeal is dismissed on appellant's motion.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						SUSAN K. BAGE, CLERK

						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Bob Jones, District Judge
	Ms. Amalia Rodriguez-Mendoza, District Clerk
MR. LARRY J. DOWLING
DOWLING & WILSON, P.C.
2003 NORTH LAMAR
AUSTIN, TX  78705
HONORABLE RONALD EARLE
DISTRICT ATTORNEY
TRAVIS COUNTY COURTHOUSE
P. O. BOX 1748
AUSTIN, TX  78767